Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-9-2002

Cipolla v. Inst Psychoanalytic
Precedential or Non-Precedential:

Docket No. 01-3084




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Cipolla v. Inst Psychoanalytic" (2002). 2002 Decisions. Paper 260.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/260


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                          __________

                         No. 01-3084
                          __________

                     RICHARD E. CIPOLLA,
                                                 Appellant

                                  v.

                 INSTITUTE FOR PSYCHOANALYTIC
              PSYCHOTHERAPIES; HOWARD H. COVITZ;
                 NATIONAL ASSOCIATION FOR THE
                ADVANCEMENT OF PSYCHOANALYSIS
                          __________

       ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW JERSEY
                  D.C. Civil No. 00-cv-02420
        District Judge: The Honorable Joel A. Pisano
                          __________

          Submitted Under Third Circuit LAR 34.1(a)
                        April 5, 2002
                          __________

     Before: SLOVITER, BARRY, and ALARCON, Circuit Judges

                (Opinion Filed: April 9, 2002)
                         ____________

                           OPINION
                         ____________
BARRY, Circuit Judge
     Richard Cipolla appeals the District Court’s grant of summary judgment to
defendants National Association for the Advancement of Psychoanalysis ("NAAP") and
Institute for Psychoanalytic Psychotherapies ("IPP"). The District Court had jurisdiction
under 28 U.S.C. 1332 (diversity of citizenship) and 28 U.S.C. 1441(a) (removal).
Our jurisdiction is pursuant to 28 U.S.C. 1291.
     Cipolla raises five issues on appeal, none of which is meritorious. We will,
therefore, affirm the judgment of the District Court.

                                I.
     The underlying facts are well known to the parties and will only briefly be
recounted here. Richard Cipolla graduated from IPP with a certificate as a psychoanalytic
psychotherapist. He applied for NAAP membership as a psychoanalyst. NAAP accepted
him for membership as a psychoanalytic psychotherapist, but refused him membership as
a psychoanalyst because his certification was not in that area. After arguing to NAAP
that the training he received qualified him for membership as a psychoanalyst, he
requested a letter from IPP certifying that he so qualified. After substantial
correspondence with IPP and Cipolla and a formal meeting of the IPP faculty, IPP
declined to provide such a letter. Although it offered to supply NAAP with various
documentation of what Cipolla did do at IPP, IPP stated that it could not provide the
requested letter. It deferred to NAAP’s "right to view and/or register IPP graduates in
any manner consistent with the policies of each of their boards." A.239.
     Cipolla filed suit in the Superior Court of New Jersey against NAAP, IPP, and
Howard Covitz, Director of IPP. He claimed that he relied, to his substantial detriment,
on statements made by NAAP and IPP suggesting that he would qualify as a
psychoanalyst upon graduating, but that they refused to certify him as a psychoanalyst
despite that reliance. Defendants removed the case to federal court, and the claims
against Covitz were dismissed. The remaining defendants’ motion for summary
judgment was subsequently granted.

                               II.
     The summary judgment standard is also well known. Examining the facts most
favorably to the non-moving party, the court asks whether that party has proffered
evidence, beyond its pleadings, that establishes a genuine issue of material fact. Celotex
Corp. v. Catrett, 477 U.S. 317, 324 (1986). A reviewing appellate court reviews the
lower court’s decision de novo, applying the same standard as did the lower court. Ideal
Dairy Farms, Inc. v. John Labatt, LTD, 90 F.3d 737, 743 (3d Cir. 1996).

                               III.
     With regard to the grant of summary judgment to defendant NAAP, Cipolla
argues, first, that the District Court improperly declined to evaluate the Association’s
"internal affairs," deferring to its decision as a non-profit organization; and, second, that
there exists a genuine issue of material fact as to his estoppel claim.
     The District Court did not err in deferring to NAAP’s decision to refuse Cipolla
membership as a psychoanalyst. New Jersey courts traditionally accord substantial
deference to the internal decision-making processes and policies of private, non-profit
associations. Loigman v. Trombadore, 550 A.2d 154, 161-62 (N.J. Super. 1988)
("Non-profit corporate associations such as the [State Bar] Association are given the
utmost latitude in their regulation and management of intracorporate affairs."); see also
Leon v. Chrysler Motor Corp., 358 F. Supp. 877, 884-85 (D.N.J. 1973) (applying New
York law to emphasize "that non-profit corporate associations . . . are to be given the
utmost latitude in the regulation and management of their intracorporate affairs").
NAAP’s decision not to "certify plaintiff in a field in which he does not possess a
degree," A.17, was reasonable, and hardly rose to the level of the "invasion of [Cipolla’s]
civil rights, of person or of property" that is typically necessary to require judicial
intervention in such decision-making. See Leeds v. Harrison, 87 A.2d 713, 719 (N.J.
1952).
     Nor did the District Court err in holding that no genuine issue of material fact
existed as to Cipolla’s estoppel claim. New Jersey law requires "justified and reasonable
reliance" on material facts, even where the plaintiff shows "substantial detrimental
reliance." Palatine I v. Planning Bd. of Twp. Of Montville, 628 A.2d 321, 330 (N.J.
1993). The District Court correctly concluded that Cipolla’s reliance on materials from
several years before his graduation and his application to NAAP for certification and/or
registration as a psychoanalyst was neither justified nor reasonable, especially in light of
the repeated dissemination of NAAP’s standards and policies in official newsletters and
correspondence. In brief, this is not an instance where "the interests of justice, morality,
and common sense clearly dictate" the application of equitable estoppel. General
Accident Ins. Co. v. New York Marine and Gen’l Ins. Co., 727 A.2d 1050, 1055 (N.J.
Super. 1999) (citation omitted).
     Because the District Court did not err, we will affirm the grant of summary
judgment to NAAP.

                               IV.
     With regard to the grant of summary judgment to defendant IPP, Cipolla suggests
that the District Court erred in three ways: deferring to IPP’s decision as an "academic
decision," A.20-22; failing to recognize his claim that IPP breached its contractual
obligation to certify him as a psychoanalyst; and failing to recognize his estoppel claim
against IPP.
     First, the District Court did not err in characterizing IPP’s decision not to certify
him as a psychoanalyst as an academic decision to which deference was owed. Both the
United States and the Pennsylvania Supreme Courts have indicated a strong antipathy
toward inserting themselves into faculty decisions about "the academic performance of
students and their entitlement to promotion or graduation." Swartley v. Hoffer, 734 A.2d
915, 921 (Pa. 1999). Believing that a part of academic freedom is the "autonomous
decisionmaking by the academy itself," Regents of the Univ. of Mich. v. Ewing, 474 U.S.
214, 226 n.12 (1985), courts give substantial latitude to such decisions. The nature of the
degree awarded is, of course, an academic decision. Moreover, IPP faculty members met
formally to review Cipolla’s situation and, after deliberation, it was the professional
opinion of the faculty not to issue the letter Cipolla had requested. As the District Court
pointed out, this was not a decision that substantially departed from "academic norms."
Ewing, 474 U.S. at 225. Moreover, Cipolla did not proffer any evidence that the decision
in question was motivated by bad faith or ill will. See Stoller v. College of Medicine, 562
F. Supp. 403, 412 (M.D. Pa. 1983) (criteria for showing substantive due process
violation). The District Court correctly determined that a court will not interfere with a
decision that has a rational academic basis, as did IPP’s here.
     Second, Cipolla argues that the District Court’s failure to consider his breach of
contract claim was error. We find no error. To plead an action for breach of contract,
Pennsylvania law requires "(1) the existence of a contract, including its essential terms,
(2) a breach of a duty imposed by the contract and (3) resultant damages." Williams v.
Nationwide Mut. Ins. Co., 750 A.2d 881, 884 (Pa. Super. 2000) (citation omitted).
Cipolla’s case fails at least the second prong. Even assuming that the IPP Handbook
created a contract, as Cipolla suggests it does, nowhere does that Handbook viewed in its
totality create a legal duty on IPP to certify to NAAP that Cipolla qualifies as a
psychoanalyst. Indeed, although IPP’s literature indicates that a graduate will be eligible
for membership in NAAP, it also indicates explicitly that he or she will be certified by
IPP as a psychoanalytic psychotherapist (as Cipolla was). Because IPP had no duty to
certify Cipolla as a psychoanalyst, his breach of contract claim fails.
     Finally, Cipolla cannot sustain a cause of action based on equitable estoppel.
Similar to the New Jersey case law discussed above, Pennsylvania requires both
inducement and justifiable reliance by a disadvantaged party. See Novelty Knitting Mills,
Inc. v. Siskind, 457 A.2d 502, 503-04 (Pa. 1983). Just as Cipolla’s reliance on early
statements by NAAP was unjustified given the totality of the circumstances, so too was
his reliance on selected language from IPP’s 1993 Handbook and brochures to suggest
that when he graduated, IPP would have a legal obligation to certify him as a
psychoanalyst.

                                V.
     We will affirm the judgment of the District Court.

TO THE CLERK OF THE COURT:
     Kindly file the foregoing Opinion.

                                   /s/ Maryanne Trump Barry
                                   Circuit Judge